 Case 8:20-cv-00043-SB-ADS Document 191-28 Filed 05/14/21 Page 1 of 3 Page ID
                                  #:3654




Summary Judgment Ex. 26b

Ramírez-Velázquez Declaration - Exhibit 2
                    Case 8:20-cv-00043-SB-ADS Document 191-28 Filed 05/14/21 Page 2 of 3 Page ID
                                                     #:3655
Exhibit 2. Monster Loans Orders for Prescreened Lists with Student Loan Information
Note: Order dates and number of prescreened consumer reports (“ORDERED_PIN_CT”) taken from order summaries with the
listed Bates numbers. The status of the order summaries below was marked as “downloaded and billed” in CFPB-JN-0055609.

                BATES NUMBER OF                           ORDER                NUMBER OF PRESCREENED
                ORDER SUMMARY                               DATE                 CONSUMER REPORTS
                 CFPB-JN-0055674                          1/11/2016                     10000
                 CFPB-JN-0055708                          1/11/2016                     30000
                 CFPB-JN-0055644                          1/26/2016                      5000
                 CFPB-JN-0055611                           2/2/2016                      5000
                 CFPB-JN-0055675                           2/8/2016                      5000
                 CFPB-JN-0055740                          2/15/2016                     15000
                 CFPB-JN-0055645                          2/24/2016                      5000
                 CFPB-JN-0055739                          2/24/2016                      5000
                 CFPB-JN-0055677                           3/1/2016                      5000
                 CFPB-JN-0055741                          3/1/2016                      15000
                 CFPB-JN-0055742                          3/1/2016                      15000
                 CFPB-JN-0055613                           3/2/2016                      5000
                 CFPB-JN-0055646                          3/8/2016                      45000
                 CFPB-JN-0055678                          3/8/2016                      45000
                 CFPB-JN-0055710                           3/8/2016                      5000
                 CFPB-JN-0055711                          3/15/2016                     85000
                 CFPB-JN-0055614                          3/22/2016                     75000
                 CFPB-JN-0055679                          3/22/2016                      5000
                 CFPB-JN-0055743                          3/22/2016                     10000
                 CFPB-JN-0055647                          3/29/2016                    180000
                 CFPB-JN-0055744                          3/29/2016                    180000
                 CFPB-JN-0060351                          3/30/2016                    120000
                 CFPB-JN-0055615                           4/5/2016                      5000
                 CFPB-JN-0055680                          4/11/2016                      5000
                 CFPB-JN-0055745                          4/18/2016                      5000
                 CFPB-JN-0055681                          4/19/2016                    300000
 Case 8:20-cv-00043-SB-ADS Document 191-28 Filed 05/14/21 Page 3 of 3 Page ID
                                  #:3656
CFPB-JN-0055648                      4/26/2016                         5000
CFPB-JN-0055616                       5/3/2016                         5000
CFPB-JN-0055738                      5/10/2016                         5000
CFPB-JN-0055712                      5/16/2016                       280000
CFPB-JN-0055746                      5/22/2016                         5000
CFPB-JN-0055682                      6/8/2016                         40000
CFPB-JN-0055749                     6/13/2016                        400000
CFPB-JN-0055649                     7/10/2016                         70000
CFPB-JN-0055618                     7/19/2016                        500000
CFPB-JN-0055650                     8/18/2016                        460000
CFPB-JN-0055714                     9/13/2016                        500777
CFPB-JN-0055619                     12/29/2016                       150000
CFPB-JN-0055687                       1/3/2017                       150000
CFPB-JN-0055621                     1/10/2017                        150000
CFPB-JN-0055751                     1/18/2017                        150000
CFPB-JN-0055752                     1/26/2017                        150000
CFPB-JN-0060352                       2/1/2017                       589000
CFPB-JN-0055690                     2/23/2017                        295000
CFPB-JN-0055656                     3/16/2017                        700000
CFPB-JN-0055753                     3/16/2017                        100000
CFPB-JN-0055757                      4/10/2017                       900000
                                   TOTAL
         01/11/2016 – 04/10/2017                                    6,789,777
